1)ismissed; Opinion issued September 19, 2012.




                                          In The
                             øiirt tif A.ipia1s
                      Fifth 1iiitritt nf xai at atta

                                   No, 05-1 2-00891-CV


                         IN THE INTEREST OF LMS., A CHILI)


                    On Appeal from the 330th Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 05—19969


                          MEMORANDUM OPINION
                        Before Justices Morris, Francis, and Murphy

      The Cowl has before it appellant’s August 2 1, 2012 unopposed   motion to   dismiss appeal.

We GRANT the motion and DISN’iISS the appeal. See TEX. R. App. P. 42.1(a).




                                                         PER CURIAM




120$91F.P05
                                 Qiutrt uf AppeaLs
                        3ifti! IistrtcI uf Iexas at Oallas
                                        JUDGMENT
IN THE INTEREST OF [MS., A (11111)                 Appeal from the 330th Judicial District
                                                   (ourt of Dallas County, Texas. (Tr.Ct.No.
No. 05—i 2—009 I -C\f                              05-19969).
                                                   Opinion delivered per curiam before Justices
                                                   Morris, Francis, and Murphy.


        Based on the Court’s opinion of this date, this appeal is DISMISSED. Appellee is ordered
to recover his costs of appeal from appellant, unless the parties have agreed otherwise.


Judt.ment entered September 19, 2012.




                                                   \i \R’ \IURPIIY
                                                        II ( ‘I